Exhibit Letter Amendments dated November 16, 2007 and March 10, 2008 to the Amended and Restated Credit Agreement, dated as of April 3, 2006 (the "Credit Agreement") among Eastman Chemical Company, the Lenders named therein, and Citigroup Global Markets , Inc. and J. P. Morgan Securities Inc., asjoint lead arrangers EXECUTION COPY LETTER AMENDMENT AND WAIVER Dated as of November 16, To the banks, financial institutions and other institutional lenders (collectively, the “Lenders”) parties to the Credit Agreement referred to below and to Citicorp USA, Inc., as administrative agent (the “Administrative Agent”) for the Lenders Ladies and Gentlemen: We refer to the Amended and Restated Credit Agreement dated as of April 3, 2006 (the “Credit Agreement”) among the undersigned and you.Capitalized terms not otherwise defined in this Letter Amendment and Waiver (this “Letter Amendment”) have the same meanings as specified in the Credit Agreement. Section 1.Amendments to Credit Agreement.The Credit Agreement is, effective as of the date of this Letter Amendment, hereby amended as follows: (a)The following definition is added to Section 1.01 is the appropriate alphabetical order: “Louisiana Project” means the gasification project of the Company located in St. James Parish, Louisiana, “Texas Project” means the gasification project of the Company located in Beaumont, Texas. (b)Section 5.02(a) is amended (i) by renumbering clause (xii) as clause (xiii) and (ii) by inserting a new clause (xii) to read as follows: (xii)Liens created or assumed in purchasing, constructing or improving any real property or to which any real property is subject when purchased; provided, however, that:(x) the mortgage, security interest or other lien is confined to the property in question, and (y) the indebtedness secured thereby is non-recourse as to any Loan Party and does not exceed the total cost of the purchase, construction or improvement (such as the Louisiana Project and the Texas Project), and (c)Section 5.03 is amended in full to read as follows: SECTION 5.03.Financial Covenant.So long as any Advance shall remain unpaid or any Lender shall have any Commitment hereunder, the Company will maintain a ratio of Debt of the Company and its Subsidiaries (other than Debt incurred in respect of the Louisiana Project and Texas Project that is, in each case, secured by Liens permitted by Section 5.02(a)(xii)) to Consolidated EBITDA of the Company and its Subsidiaries (other than EBITDA attributable to the Louisiana Project or the Texas Project) for any four consecutive fiscal quarters of the Company (taken as one accounting period), of not greater than 3.50 to 1. 47 Section 2.Waiver.We hereby request that you waive the requirements of Section 5.02(b) of the Credit Agreement in order to enable us to enter into the Payment in Lieu of Tax Agreement and related lease (as further described in Annex A to this Letter Amendment), notwithstanding that the value of the assets subject to such lease exceed, in the aggregate, 15% of Consolidated Net Tangible Assets. Section 3.Representation.The Company represents and warrants that the representations and warranties contained in Section 4.01 of the Credit Agreement are correct on and as of the date hereof and no event has occurred and is continuing that constitutes a Default. Section 4.Effectiveness, Etc.This Letter Amendment shall become effective as of the date first above written when, and only when, the Agent shall have received counterparts of this Letter Amendment executed by us and the Required Lenders.This Letter Amendment is subject to the provisions of Section9.01 of the Credit Agreement. On and after the effectiveness of this Letter Amendment, each reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import referring to the Credit Agreement, and each reference in the Notes to “the Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the Credit Agreement, shall mean and be a reference to the Credit Agreement, as amended by this Letter Amendment. The Credit Agreement and the Notes, as specifically amended by this Letter Amendment, are and shall continue to be in full force and effect and are hereby in all respects ratified and confirmed.The execution, delivery and effectiveness of this Letter Amendment shall not, except as expressly provided herein, operate as a waiver of any right, power or remedy of any Lender or the Agent under the Credit Agreement, nor constitute a waiver of any provision of the Credit Agreement. If you agree to the terms and provisions hereof, please evidence such agreement by executing and returning two counterparts of this Letter Amendment to Susan L.
